Citation Nr: 0730905	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
headache disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

In a November 2006 letter to the RO, the veteran raised the 
issues of entitlement to service connection for the following 
conditions: a stomach disorder; a sexually transmitted 
disease; a prostate disorder; a rectal disorder, claimed as 
hemorrhoids; and bilateral tinnitus.  As review of the claims 
file reveals that these claims have not yet been adjudicated, 
they are referred to the RO for the appropriate action.

The issue of entitlement to service connection for a headache 
disorder is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A March 2002 rating decision denied service connection 
for a headache disorder, a bilateral knee disorder, and 
bilateral hearing loss; the veteran perfected an appeal as to 
these issues in April 2002, but withdrew the appeal in 
writing in February 2003.

2.  The additional evidence received since the time of the 
final March 2002 rating decision raises a reasonable 
possibility of substantiating the claim of service connection 
for a headache disorder.

3.  The additional evidence received since the time of the 
final March 2002 rating decision does not raise a reasonable 
possibility of substantiating the claims of service 
connection for a bilateral knee disorder or bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a headache disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen the issues of 
entitlement to service connection for a headache disorder, a 
bilateral knee disorder, and bilateral hearing loss, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in November 2004 
satisfied the duty to notify provisions; an additional letter 
was sent in March 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was advised of the prior final denial in 
March 2002 of service connection for these issues, and 
informed of the deficiency necessary to substantiate his 
claims.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

Additionally, the Veterans Claims Assistance Act of 2000 
explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] 
shall be construed to require [VA] to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A (f).  However, VA has a duty, in order to 
assist the claimant, to obtain records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified what evidence had been received.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained, and there 
is no indication that any pertinent evidence was not 
received.  See 38 U.S.C.A. § 5103A (b).  As the veteran has 
not identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the submission of new and material evidence.  
The Board also notes that although a VA examination was not 
conducted for the purpose of addressing the veteran's claim 
to reopen the issues of entitlement to service connection for 
a headache disorder, a bilateral knee disorder, and bilateral 
hearing loss, VA is not required to obtain such examinations 
for claims to reopen a finally decided decision.  See 38 
C.F.R. § 3.159(c).  Thus, VA's duty to assist has been 
fulfilled.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New evidence means 
existing evidence not previously submitted to VA.  Material 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Headaches

The RO denied service connection for a headache disorder in 
March 2002, and notified the veteran of the decision the same 
month.  An appeal with respect to the issue was perfected, 
but withdrawn; thus, that rating decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 (2007).  The matter 
under consideration in this case at that time was the veteran 
had a current headache disorder.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the March 2002 rating decision which is 
relevant to, and probative of, this matter.

The evidence of record at the time of the March 2002 rating 
decision included the veteran's service medical records and 
private medical records dated from July 1995 to November 
2000, and in September 2001.  The evidence submitted since 
the March 2002 rating decision includes private medical 
records dated from March 1970 to December 2004, and the 
transcript from the veteran's November 2006 hearing before 
the Board.

The RO denied the veteran's claim for entitlement to service 
connection for a headache disorder in March 2002.  At that 
time, the RO concluded that there was no evidence of a 
current headache disorder.  However, multiple private medical 
records submitted since the last final rating decision show 
that the veteran has experienced headaches from as early as 
March 1976, through and including as recently as September 
2004.  The Board finds that this evidence is both new, as it 
was not previously submitted, and material, as it is 
objective medical evidence of a current headache disorder.  
Accordingly, as new and material evidence has been submitted, 
the claim for entitlement to service connection for a 
headache disorder is reopened.

Bilateral Knee Disorder

The RO denied service connection for a bilateral knee 
disorder in March 2002, and notified the veteran of the 
decision the same month.  An appeal with respect to the issue 
was perfected, but withdrawn; thus, that rating decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 (2007).  The 
matters under consideration in this case at that time were 
whether the veteran had a diagnosed knee disorder in service, 
and whether the veteran's current knee disorder was related 
to his military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented or secured 
since the March 2002 rating decision which is relevant to, 
and probative of, these matters.

The evidence of record at the time of the March 2002 rating 
decision included the veteran's service medical records; VA 
outpatient treatment records dated from February 1990 to 
April 1990; and private medical records dated from July 1995 
to November 2000, and in September 2001.  The evidence 
submitted since the March 2002 rating decision includes 
private medical records dated from March 1970 to December 
2004, and the transcript from the veteran's November 2006 
hearing before the Board.

The RO denied the veteran's claim for entitlement to service 
connection for a bilateral knee disorder in March 2002.  At 
that time, the RO concluded that the veteran did not have a 
diagnosed knee disorder in service, and that there was no 
evidence the veteran's current knee disorder was related to 
his military service.  This continues to be the case.  The 
evidence submitted since the last final rating decision 
contains several December 1982 private medical records, 
reflecting the veteran's report of right knee symptomatology 
following a wood-chopping incident, and a February 1995 
private medical record noting a diagnosis of bilateral 
chondromalacia.  However, neither these records, nor the 
remaining evidence submitted since the last final rating 
decision, contain an objective medical opinion relating any 
current knee disorder to the veteran's military service.  
Accordingly, while the evidence received since the last final 
rating decision in March 2002 is "new," as it had not been 
previously considered by VA, it is not "material" to the 
issue of entitlement to service connection for a bilateral 
knee disorder, as it does not raise a reasonable possibility 
of substantiating the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  For these reasons, the appeal must be denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Bilateral Hearing Loss

The RO denied service connection for bilateral hearing loss 
in March 2002, and notified the veteran of the decision the 
same month.  An appeal with respect to the issue was 
perfected, but withdrawn; thus, that rating decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 (2007).  The 
matter under consideration in this case at that time was 
whether there was any evidence that right ear hearing loss 
was further incurred or aggravated to a greater extent than 
that noted on service entrance, or that the veteran had a 
diagnosis of current left ear hearing loss.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented or secured since the March 2002 rating decision 
which is relevant to, and probative of, these matters.

The evidence of record at the time of the March 2002 rating 
decision included the veteran's service medical records and 
private medical records dated from July 1995 to November 
2000, and in September 2001.  The evidence submitted since 
the March 2002 rating decision includes private medical 
records dated from March 1970 to December 2004, and the 
transcript from the veteran's November 2006 hearing before 
the Board.

The RO denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss in March 2002.  At that 
time, the RO concluded that there was no evidence that his 
right ear hearing loss was further incurred or aggravated to 
a greater extent than that noted on service entrance, or that 
the veteran had a diagnosis of current left ear hearing loss, 
and this continues to be the case.  The Board has thoroughly 
reviewed the entirety of the objective medical evidence 
received since the last final rating decision, but has found 
no records referring to hearing loss in either ear.  
Accordingly, while the evidence received since the last final 
rating decision in March 2002 is "new," as it had not been 
previously considered by VA, it is not "material" to the 
issue of entitlement to service connection for bilateral 
hearing loss, as it does not raise a reasonable possibility 
of substantiating the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  For these reasons, the appeal must be denied.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence having been submitted, the appeal 
to reopen the veteran's claim for entitlement to service 
connection for a headache disorder is granted, to that extent 
only.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a bilateral knee disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss is denied.


REMAND

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran asserts that he has a current headache disorder 
that resulted from a head injury in service.  By the above 
decision, the veteran's claim for entitlement to service 
connection for a headache disorder was reopened, on the basis 
that private medical records show evidence of headaches as 
early as March 1976, and as recent as September 2004.  
Additionally, the veteran asserts that documentation of a 
head injury, which he asserts is the genesis of his headache 
disorder, would be located in the deck logs and/or duty 
rosters of his time aboard the USS Terrell County, during the 
years 1967 to 1968.  Accordingly, on Remand, the RO will make 
a reasonable effort to obtain a copy of these deck logs and 
duty rosters so that the veteran's assertions can be 
verified.

Additionally, the criteria for service connection set forth 
in Hickson, as noted above, requires medical evidence of a 
nexus between the claimed disease or injury and a current 
disorder.  See Hickson, 12 Vet. App. at 253.  Accordingly, on 
Remand, once reasonable efforts to verify the veteran's 
claimed head injury have been made, the veteran must be 
afforded an examination to determine whether his current 
headache disorder is related to his military service.

Accordingly, the issue of entitlement to service connection 
for a headache disorder is remanded for the following 
actions:

1.  The RO is directed to obtain any 
available deck logs and/or duty rosters 
for the USS Terrell County for the 
pertinent period, as noted in his March 
2002 Notice of Disagreement, and the 
November 2006 Board hearing transcript.  
If necessary, the RO is directed to first 
obtain the veteran's service personnel 
records so that the specific months during 
which the veteran served on the USS 
Terrell County can be identified.  Any 
records obtained as a result of these 
requests should be associated with the 
claims file.  

2.  Once the above action has been 
completed, the veteran must be afforded a 
VA neurological examination to determine 
the etiology of any headache disorder 
found.  The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests, including radiographic 
studies, deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  Following a review of the service 
and postservice medical records, and the 
pertinent deck logs or other records 
obtained in conjunction with the 
directives above, the VA examiner must 
state whether any current headache 
disorder found is the result of or 
otherwise related to the veteran's 
military service.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resorting to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the directives 
of this Remand have been complied with.  
If any deficiencies are found, the RO must 
implement corrective procedures at once.

5.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above is 
completed, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


